Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 12/28/2020 with respect to claims 1-10 have been considered but are not persuasive. Sakuma discloses a retainer (332 and 333), which is attached to the first side wall (332 and 333 are attached to33) and positioned over the first position slot ( 333 and 332 are positioned above 331 when view from the face 31) to fix the second circuit board (21 and 22} in the first positioning slot (331).
Claim 11 is allowed over the prior art on record.

Status of Rejection
This Final rejection replaces the previous final rejection submitted on 04/12/2021 which was submitted by unintentionally.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (US 9052220 B2 hereinafter Sakuma).
Regarding claim 1, Sakuma discloses art inner module (3;Fig.5A) with a retainer
(332 and 333), comprising a circuit loop , which is provided with a first circuit board (23;Fig.2B), as well as a second circuit board (21 or 22;Fig.2B) extending from the first circuit board: an insulation seat (3:Fig.5A) which is used to fix the circuit loop (22 and 23), including a base plate (7;Fig.1 B)) to enclose the first circuit board (7 encloses the circuit board 23) and a first side wall (33 or 36;Fig.5A) extending from the base plate (7), with the first side wall being provided with a first positioning slot (331) to accommodate the second circuit board (21 or 22); and a retainer (332 and 333), which is attached to the first side wall (332 and 333 are attached to33) and positioned over the first position slot ( 333 and 332 are positioned above 331 when view from the face 31) to fix the second circuit board (21 and 22} in the first positioning slot (331).
Regarding claim 2, Sakuma discloses an wherein the circuit loop further includes a third circuit board (25) which is extended from the first circuit board (23;Fig.2A) to oppose the second circuit board (21 ;Fig.2A),
Regarding claim 3, Sakuma discloses wherein the insulation seat further includes a second side wall (34;Fig„5A) which is extended from the base plate (7) to oppose the first side wail (33), with the second side wall being provided with a second positioning slot (341) to accommodate the third circuit board (25).
Regarding claim 6, Sakuma discloses wherein the inner module further includes a second retainer which is fixed on the second side wail to fix the third circuit board in the second positioning slot ( see side wail 34 with retainers 341 and 342 that fixes 25 in position slot 341).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 9052220 B2 hereinafter Sakuma), as applied to claim 1 above, and further in view of Watanabe (US 9404755 B2).
Regarding claim 4, Sakuma discloses wherein the insulation seat further includes a connecting wall (31) which is opposite to the base plate and connects the first side wail and the second side wail (31 connects 36 and 34), enabling a holding space (37) to be formed on the insulation seat (3) to accommodate an electronic unit (46), with that when the electronic unit (46) is accommodated in the holding space (37), the electronic unit is connected electrically with the circuit loop (2).
Sakuma fails to specifically disclose that the electronic unit is a power supply unit.
Watanabe discloses a power supply unit (43: see Fig.1 B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Watanabe to modify the device of Sakuma in order to drive the sensor circuitry and perform circuit operations.

Claim (s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 9052220 B2 hereinafter Sakuma), as applied to claim 6 above, Fly et al. (US 8100010 B2 hereinafter Fly).

    PNG
    media_image1.png
    709
    643
    media_image1.png
    Greyscale

Regarding claim 7, Sakuma fails disclose wherein a pair of second fastening structure is disposed between the second side wall and the second retainer.
Fly discloses wherein a pair of second fastening structure (42:Fig.1) is disposed between the second side wail (28;Fig„1) and the second retainer (see retainer in Rep.Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fly with the holding device of Sakuma in order 
Regarding claim 8, Sakuma fails disclose wherein the second fastening structure includes a second fastening hole which is disposed on the second side wall, as weH as a second fastening bump which is disposed on the second retainer to be engaged with the second fastening hole. Fly discloses wherein the second fastening structure (42 and retainer in Rep.Fig.1 above) includes a second fastening hole which Is disposed on the second side wall ( see hole disposed in 28 that accommodates 42), as well as a second fastening bump ( hook at end of 42; see Fig.2 ) which is disposed on the second retainer to be engaged with the second fastening hole (see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fly with the holding device of Sakuma in order to prevent detachment of a circuit board from a holder which could be caused by shock or vibrations.
Regarding claim 9, Sakuma fails to disclose wherein a pair of first fastening structure is disposed between the first side wall and the first retainer.
Fly discloses a pair of first fastening structure (42) is disposed between the first side wall (side wail of 30; Fig.1) and the first retainer (see Retainer in Rep.Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fly with the holding device of Sakuma in order to prevent detachment of a circuit board from a holder which could be caused by shock or vibrations.
 
Regarding claim 10, Sakuma fails to disclose wherein the first, fastening structure includes a first fastening hole which is disposed on the first side wall, as well as a first fastening bump which is disposed on the first retainer to he engaged with the first fastening hole.
Fly discloses wherein the first fastening structure (42 and retainer in Rep.Fig.1 above) includes a second fastening hole which is disposed on the first wail ( see hole disposed in 30 that accommodates 42), as well as a first fastening hump { hook at end of 42; see Fig.2 ) which is disposed on the second retainer to be engaged with the second fastening hole (see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fly with the holding device of Sakuma in order to prevent detachment of a circuit board from a holder which could be caused by shock or vibrations.
Allowable Subject Matter
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 11 is allowed over the prior art on record.
The following is an examiner's statement of reasons for allowance:
Regarding claim 5, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach " wherein the connecting wall is further provided with a rabbet to accommodate a loudspeaker, with that when the loudspeaker is accommodated in the rabbet, the loudspeaker is connected electrically with the circuit loop " in combination with the remaining limitations of the claim 1 and intervening claims.

 
Regarding claim 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a retainer, which is fixed on the first side wall to fix the second circuit board in the first positioning slot, wherein the insulation seat further includes a connecting wall which is opposite to the base plate, and Application No. 16/366,062 Attorney Docket No. 5545/0766PUS 1 Response to Office Action dated 30 Sep 2020 Page 4 of 9 wherein the connecting wall is provided with a rabbet to accommodate a loudspeaker, with that when the loudspeaker is accommodated in the rabbet, the loudspeaker is connected electrically with the circuit loop " in combination with the remaining limitations of the claim 11. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Cho et al. (US 2011/0075329 A1) Terada et al. (US 2006/0110096 A1) and Kim et al. (US 9794459 B1)
Cho discloses a flexible circuit board retained on the side of a house.
Terada discloses an optical module with a circuit board mounted on it.
Kim discloses a mobile terminal with a housing holder.

a retainer, which is fixed on the first side wall to fix the second circuit board in the first positioning slot, wherein the insulation seat further includes a connecting wall which is opposite to the base plate, and Application No. 16/366,062 Attorney Docket No. 5545/0766PUS 1 Response to Office Action dated 30 Sep 2020 Page 4 of 9 wherein the connecting wall is provided with a rabbet to accommodate a loudspeaker, with that when the loudspeaker is accommodated in the rabbet, the loudspeaker is connected electrically with the circuit loop as recited in claim 11.

 

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or 


/PETE T LEE/Primary Examiner, Art Unit 2848